



EXHIBIT 10.2


ANSYS, INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
Effective November 1, 2016
WHEREAS, certain Non-Employee Directors (defined below) have previously been
granted DSUs (defined below) as part of their Non-Employee Director compensation
from the Company (defined below); and
WHEREAS, the Board (defined below) has determined to provide Non-Employee
Directors who currently hold DSUs with the opportunity to diversify a portion of
such DSUs; and
WHEREAS, the Board may in the future provide Non-Employee Directors with the
ability to defer other items of Compensation (defined below);
NOW, THEREFORE, this Plan is adopted effective as of the date written above.
ARTICLE I - PURPOSE OF PLAN
The Plan is a nonqualified deferred compensation plan which is unfunded and is
maintained primarily for the purpose of providing deferred compensation for
Non-Employee Directors. The Plan enables Non-Employee Directors to diversify
their outstanding DSUs by choosing different investment alternatives upon which
the future value of DSUs shall be based. The Plan does not allow Non-Employee
Directors to change the time or form of payment with respect to DSUs. The Plan
also enables Non-Employee Directors to defer certain items of Compensation in
the future, should the Board choose to allow such a deferral arrangement. The
Plan is not intended to meet the qualification requirements of Section 401(a) of
the Code (defined below), but it is intended to meet the requirements of Section
409A of the Code, and it shall be operated and interpreted consistent with that
intent.
ARTICLE II - DEFINITIONS
For purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
2.1    Account
“Account” means the bookkeeping accounts maintained by the Company or its
designated third party administrator in accordance with Article VI of the Plan
to track DSUs subject to a Diversification Election, Deferral Election and, in
either case, Investment Balance thereon. A Participant’s Account shall be
utilized solely as a device for the determination and measurement of the amounts
to be paid to the Participant pursuant to the Plan. A Participant’s Account
shall not constitute or be treated as a trust fund of any kind.
2.2    Beneficiary
“Beneficiary” means the person, persons or entity entitled under Article VIII to
receive any Plan benefits payable after a Participant’s death.
2.3    Board
“Board” means the Board of Directors of the Company.


1

--------------------------------------------------------------------------------





EXHIBIT 10.2


2.4    Change in Control Event
A “Change in Control Event” means a change in the ownership of the Company, a
change in the effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each within the meaning of
Section 409A of the Code and the regulations promulgated thereunder.
2.5    Code
“Code” means the Internal Revenue Code of 1986, as amended.
2.6    Cash Compensation
“Cash Compensation” means cash fees paid by the Company to a Non-Employee
Director for service on the Board.
2.7    Common Stock
“Common Stock” means the Company’s common stock, par value $0.01 per share.
2.8    Company
“Company” means ANSYS, Inc.
2.9    Compensation
“Compensation” means Cash Compensation and Equity Compensation, before reduction
for amounts deferred under this Plan. Compensation does not include retention
bonus, severance, expense reimbursements, any form of benefits, or any amount
that has been previously deferred under the Plan or any other arrangement
subject to Section 409A of the Code.
2.10    Deferral Election
“Deferral Election” means one or more written or electronic elections (including
by on-line procedures established by the Plan Administrator) submitted by a
Participant to the Plan Administrator pursuant to Article IV in which a
Participant made an election to defer Cash Compensation and/or Equity
Compensation and for which a Participation Agreement has been submitted by the
Participant to the Plan Administrator in accordance with the terms of the Plan.
2.11    Diversification Election
“Diversification Election” means a written or electronic election (including by
on-line procedures established by the Plan Administrator) submitted by a
Participant to the Plan Administrator pursuant to Article V in which a
Participant made an election to diversify all or a portion of such Participant’s
DSUs by choosing a different investment alternative and for which a
Participation Agreement has been submitted by the Participant to the Plan
Administrator in accordance with the terms of the Plan.
2.12    DSU
“DSU” means a deferred stock unit award representing phantom stock units to be
settled upon the recipient’s cessation of service on the Board and that were
issued to a Participant under the Equity Plan (including a prior version of the
Equity Plan) for service as a Non-Employee Director of the Board.


2

--------------------------------------------------------------------------------





EXHIBIT 10.2


2.13    Elective Deferred Compensation
“Elective Deferred Compensation” means the amount of Compensation that a
Participant elects to defer pursuant to a Deferral Election.
2.14    Equity Compensation
“Equity Compensation” means restricted stock units granted by the Company to a
Non-Employee Director for service on the Board.
2.15    Equity Plan
“Equity Plan” means the Fifth Amended and Restated ANSYS, Inc. 1996 Stock Option
and Grant Plan as may be amended or superseded from time to time.
2.16    Holding Requirement
“Holding Requirement” means the minimum stock ownership guidelines applicable to
Non-Employee Directors under the Company’s Corporate Governance Guidelines as
amended from time to time.
2.17    Investment Balance
“Investment Balance” means the appreciation or depreciation in the net asset
value, and the reinvestment of cash distributions, of the investment
alternatives selected by the Participant in accordance with Section 6.4.
2.18    Newly Eligible Participant
“Newly Eligible Participant” means a Non-Employee Director who is not previously
eligible to make any deferral elections under any nonqualified deferred
compensation plan that would be aggregated with this Plan under Section 409A of
the Code and the regulations promulgated thereunder.
2.19    Non-Employee Director
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company.
2.20    Participant
“Participant” means any Non-Employee Director who is participating or has
participated in this Plan.
2.21    Participation Agreement
“Participation Agreement” means a written or electronic agreement (including by
on-line procedures established by the Plan Administrator) submitted by a
Participant to the Plan Administrator in which a Participant made a Deferral
Election or Diversification Election. There may be a separate Participation
Agreement for each Deferral Election; however, the Deferral Election of a
Participant shall continue in effect for subsequent years until modified by the
Participant as permitted by the Plan. There may be a separate Participation
Agreement for each Diversification Election.


3

--------------------------------------------------------------------------------





EXHIBIT 10.2


2.22    Plan
“Plan” means this Non-Employee Director Deferred Compensation Plan, as amended
from time to time.
2.23    Plan Administrator
“Plan Administrator” means the Board or its delegate(s).
2.24    Plan Year
“Plan Year” means a calendar year.
2.25    Separation from Service or Separates from Service
“Separation from Service” or “Separates from Service” means, with respect to a
Participant, the date on which the Participant ceases to provide services to the
Company (i.e., when a Non-Employee Director ceases to be a member of the Board
for any reason including without limitation by reason of retirement,
resignation, removal or death) as determined by the Plan Administrator in
accordance with Section 409A of the Code and the regulations promulgated
thereunder.
2.26    Shares
“Shares” means shares of Common Stock of the Company. On and after a Change in
Control Event in which the Company’s Common Stock is no longer outstanding,
Shares shall mean the cash, shares or other consideration paid with respect to
shares of Common Stock of the Company in connection with such Change in Control
Event.


4

--------------------------------------------------------------------------------





EXHIBIT 10.2


ARTICLE III - PARTICIPATION GENERALLY; VESTING
3.1    Eligibility.
Participants are limited to Non-Employee Directors who are designated as
eligible from time to time by the Plan Administrator. Non-Employee Directors who
have previously been awarded DSUs are eligible to make a Diversification
Election in accordance with Article V hereof. If the Board determines in the
future to permit Deferral Elections, then Non-Employee Directors who are
designated by the Plan Administrator are eligible to enter into a Deferral
Election in accordance with Article IV hereof. If the Board determines in the
future to permit Diversification Elections with respect to Equity Compensation
that is subject to a Deferral Election, then Non-Employee Directors who are
designated by the Plan Administrator are eligible to enter into a
Diversification Election in accordance with Article V hereof.
3.2    Participation.
An individually eligible Non-Employee Director shall be a Participant in the
Plan in a Plan Year by either submitting a Participation Agreement that contains
a Diversification Election to the Plan Administrator in accordance with the
rules set forth in Section V hereof or submitting a Participation Agreement that
contains a Deferral Election to the Plan Administrator prior to the beginning of
the Plan Year in accordance with the rules set forth in Section IV hereof.
3.3    Vesting
A Participant shall be fully vested in such Participant’s Account including all
amounts attributable to Elective Deferred Compensation, any Diversification
Election and any Investment Balance thereon.
ARTICLE IV - DEFERRAL ELECTIONS
4.1    Form of Deferral; Minimum Deferral; Time and Form of Distribution
Deferral Elections shall be available with respect to a Plan Year if the Board
determines to make such elections available. The Board may determine to allow
Deferral Elections for all Compensation, Cash Compensation only or Equity
Compensation only. Once the Board determines to make Deferral Elections
available, such elections shall continue to be available for future Plan Years
unless otherwise determined by the Plan Administrator. A Participant may elect
any of the following Deferral Elections in the Participation Agreement:
(a)    Cash Compensation Deferral Election. If permitted by the Plan
Administrator, a Participant may voluntarily elect to defer 100 percent of such
Participant’s Cash Compensation. The Deferral Election for Cash Compensation
shall be delivered to the Plan Administrator prior to the beginning of the Plan
Year in which such Cash Compensation would otherwise be earned and shall apply
to Cash Compensation payable for services to be performed in succeeding Plan
Years until the election is revoked by the Participant as permitted by the Plan.
A Participant may not elect to defer less than 100% of Cash Compensation.
(b)    Equity Compensation Deferral Election.
If permitted by the Plan Administrator, a Participant may voluntarily elect to
defer 100 percent of such Participant’s Equity Compensation. The Deferral
Election for Equity Compensation shall be delivered to the Plan Administrator
prior to the beginning of the Plan Year in which such Equity Compensation would
otherwise be earned and shall apply to Equity Compensation payable for services
to be performed in succeeding Plan Years until the election is revoked by the
Participant as permitted by the Plan. A Participant may not elect to defer less
than 100% of Equity Compensation.
(c)    Deferral Election by a Newly Eligible Participant


5

--------------------------------------------------------------------------------





EXHIBIT 10.2


The initial Deferral Election of a Newly Eligible Participant shall be made by
the Participant delivering such Deferral Election to the Plan Administrator not
later than 30 days after the Newly Eligible Participant is first eligible to
participate in the Plan; provided that such Deferral Election shall apply only
to Compensation earned and paid for services to be performed subsequent to the
election.
4.2    Revocation and Modification of Deferral Election
A Deferral Election for any Plan Year shall be irrevocable with respect to
Compensation payable for such Plan Year. A Deferral Election may only be
modified or revoked for subsequent Plan Years. In order to modify or revoke a
Deferral Election, a Participant must submit a new Participation Agreement to
the Plan Administrator. Such modification or revocation shall be applicable to
Compensation to be earned in the Plan Year commencing after the Plan
Administrator receives such new Participation Agreement. A Deferral Election
becomes irrevocable on the last day of the Plan Year prior to the Plan Year
pertaining to such Deferral Election.
4.3    Time and Form of Distribution
A Participant who makes a Deferral Election may specify the time of payment from
among the following choices:
(a)    Participant’s Separation from Service;
(b)    Change in Control Event;
(c)    Specified Date; or
(d)    The earliest of any of (a)-(c).
If a Participant does not make an election as to the time of Payment, such
Participant shall be deemed to have elected to receive the distribution of such
Participant’s Account upon the first to occur of a Change in Control Event or
the Participant’s Separation from Service. All Cash Compensation that is subject
to a Deferral Election and any Investment Balance thereon shall be paid to the
Participant in a single lump sum in cash as soon as reasonably practicable after
(but no more than 30 days after) the date on which such amount first becomes
payable. All Equity Compensation that is subject to a Deferral Election and any
Investment Balance thereon shall be paid to the Participant in a single lump sum
in Shares, unless the Participant has made a Diversification Election with
respect thereto, and in such case, shall be paid to the Participant in a single
lump sum in cash, in each case, as soon as reasonably practicable after (but no
more than 30 days after) the date on which such amount first becomes payable.
A Participant who makes a Deferral Election may not specify a form of payment as
all payments under the Plan shall be made in a single lump sum.






6

--------------------------------------------------------------------------------





EXHIBIT 10.2


ARTICLE V - DIVERSIFICATION ELECTIONS
5.1    Timing of Diversification Election - DSUs
After establishment of the Plan, and in accordance with the Company’s insider
trading policies and procedures, the Plan Administrator shall provide each
Non-Employee Director who has previously been granted DSUs the ability to make a
one-time Diversification Election with respect to such DSUs underlying common
stock. No Diversification Election will be permitted with respect to any DSUs
that have vested within the six month period prior to the date on which a
Non-Employee Director intends to make a Diversification Election. In addition, a
Diversification Election may not be made with respect to more than the lesser of
(a) 5000 DSUs or (b) 15% of the Director’s total number of Shares. Each eligible
Non-Employee Director shall have a period of 14 days (or such other period of
time as specified by the Plan Administrator) in which to affirmatively make such
a Diversification Election. Once a Diversification Election has been made, the
Participant may subsequently choose new investment alternatives with respect to
such diversified amounts in accordance with rules established by the Plan
Administrator from time to time. No Diversification Election may change the time
or form of payment with respect to the underlying common stock affiliated with
the DSUs. Such time and form of payment shall continue to be governed by the
agreement applicable to such DSUs between the Participant and the Company
pursuant to the Equity Plan.
5.2    Timing of Diversification Election – Equity Compensation Subject to
Deferral Election
If permitted by the Board, the Plan Administrator may provide each Non-Employee
Director who has made a Deferral Election with respect to Equity Compensation
with the ability to make a Diversification Election with respect thereto at such
time or times as determined by the Plan Administrator. A Diversification
Election may not be made with respect to more than the lesser of (a) 5000 Shares
or (b) 15% of the Director’s total number of Shares. Each eligible Non-Employee
Director shall have a period of 14 days (or such other period of time as
specified by the Plan Administrator) in which to affirmatively make such a
Diversification Election. Once a Diversification Election has been made, the
Participant may subsequently choose new investment alternatives with respect to
such diversified amounts in accordance with rules established by the Plan
Administrator from time to time. No Diversification Election may change the time
or form of payment with respect to such Elective Deferred Compensation. Such
time and form of payment shall continue to be governed by the Deferral Election
applicable to such Elective Deferred Compensation. The Diversification Election
shall apply to an Account prospectively after such election is made.
5.3    Holding Requirements
Notwithstanding Sections 5.1 and 5.2 (above), a Non-Employee Director shall not
be permitted to make a Diversification Election unless and until such
Non-Employee Director has satisfied the Holding Requirement, as determined by
the Board in its sole discretion. If a Non-Employee Director has satisfied the
Holding Requirement, he or she shall only be permitted to make a Diversification
Election with respect to a number of DSUs or other Equity Compensation subject
to a Deferral Election in excess of such Holding Requirement. Any
Diversification Election that would cause a Director to no longer satisfy the
Holding Requirement shall not be accepted by the Plan Administrator.
5.4    No Diversification Back Into Shares
Participants may not elect Shares as an investment alternative with respect to
such Participant’s Account. A Participant who has made a Diversification
Election will not be permitted to re-elect or to designate Shares as the
investment alternative with respect to such Participant’s Account.
ARTICLE VI - ACCOUNTS
6.1    Accounts


7

--------------------------------------------------------------------------------





EXHIBIT 10.2


For recordkeeping purposes only, Accounts shall be maintained for each
Participant. In the case of a Participant who makes both a Deferral Election and
a Diversification Election, there shall be both a Deferral Account and a
Diversification Account. The Plan Administrator may maintain multiple
sub-accounts within the Deferral Account and Diversification Account, if
necessary, to reflect different years in which Compensation is deferred, and
different investment alternatives.
6.2    Investment Balance
Each Participant’s Accounts shall be adjusted to reflect the investment
appreciation or depreciation as specified in Section 6.4.
6.3    Valuation of Accounts
Each Participant’s Accounts as of each business date shall consist of the
balance of the Participant’s Accounts as of the immediately preceding business
date, plus the Participant’s Elective Deferred Compensation credited since the
last business date plus or minus the appropriate Investment Balance.
6.4    Participant Selection of Investment Indices
Each Participant shall specify, in the manner prescribed by the Plan
Administrator, the allocation of such Participant’s Account among investment
alternatives available under the Plan. The Participant’s selection of an
investment alternative will have no bearing on the actual investment or
segregation of Company assets, but will be used as the basis for making
adjustments to the Participant’s Accounts as described in Section 6.3. A
Participant can change such Participant’s investment alternatives at such time,
and in such manner, as determined by the Plan Administrator. The Plan
Administrator may change the investment alternatives available to Participants
at any time in the Plan Administrator’s absolute discretion. If a Participant
does not select any investment alternative, such Participant’s Account will be
allocated to a default investment alternative selected by the Plan Administrator
from time to time. If a Participant makes a Deferral Election with respect to
Equity Compensation, the investment alternative applicable thereto shall be
based on Shares unless and until the Participant makes a Diversification
Election with respect thereto.
ARTICLE VII - DISTRIBUTION OF BENEFITS
7.1    When Benefits Become Payable
The Participant (or such Participant’s Beneficiary in the case of the
Participant’s death) shall be entitled to receive distributions from the Plan
with respect to any Shares and Shares subject to a Diversification Election upon
the Participant’s Separation from Service. The Participant (or such
Participant’s Beneficiary in the case of the Participant’s death) shall be
entitled to receive distributions from the Plan with respect to any Elective
Deferrals as specified in the Participant’s Participation Agreement. All
benefits shall be paid in a single lump sum in cash unless a Participant has
made a Deferral Election with respect to Equity Compensation and has not made a
Diversification Election with respect thereto; in such case the Account in
respect of Equity Compensation and any Investment Balance with respect thereto
shall be paid in a single lump sum in Shares.
7.2    Form of Benefit Payment
Payment of a Participant’s Account shall be made in a single lump sum as soon as
reasonably practicable after (but no more than 30 days after) the date on which
such benefits first become payable as specified in Section 7.1 above.
7.3    Withholding Taxes
The Company or the trustee of any trust established pursuant to Section 10.8
shall withhold from payments made hereunder any taxes required to be withheld
from such payments under federal or state law.


8

--------------------------------------------------------------------------------





EXHIBIT 10.2


ARTICLE VIII - BENEFICIARY DESIGNATION
8.1    Beneficiary Designation
Each Participant shall have the right, at any time, to designate one or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of Participant’s death prior
to complete distribution of the Participant’s Account. Each Beneficiary
designation shall be in a written form prescribed by the Plan Administrator and
shall be effective only when filed with the Plan Administrator during the
Participant’s lifetime.
8.2    Changing Beneficiary
Any Beneficiary designation may be changed by a Participant without the consent
of the previously named Beneficiary by the filing of a new designation with the
Plan Administrator. The filing of a new designation shall cancel all
designations previously filed.
8.3    No Beneficiary Designation
In the absence of an effective Beneficiary designation, or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be the person in the first of the following classes in which
there is a survivor:
(a)    the surviving spouse;
(b)    the Participant’s children in equal amounts, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;
(c)    the Participant’s estate.
8.4    Effect of Payment
The payment to the deemed Beneficiary shall completely discharge the Company’s
obligations under this Plan.
ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN
The Plan may be amended or terminated when in the sole discretion of the Company
such amendment or termination is advisable. The Plan can be amended
retroactively at any time, except that such amendment cannot materially
adversely affect the rights of a Participant as to amounts deferred or
diversified prior to such amendment. Any amendment or termination shall be made
by a written instrument signed by the Company and consented to by the Board. Any
distribution made on account of the termination of the Plan shall be made in
accordance with Section 409A of the Code and the regulations promulgated
thereunder.


9

--------------------------------------------------------------------------------





EXHIBIT 10.2


ARTICLE X - MISCELLANEOUS PROVISIONS
10.1    Information to be Furnished
Participants shall provide the Company with such information and evidence, and
shall sign such documents, as may reasonably be requested from time to time for
the purpose of administration of the plan.
10.2    Spendthrift Clause
No Participant or Beneficiary shall have the right to transfer, assign,
alienate, anticipate, pledge or encumber any part of the benefits provided by
this Plan, nor shall such benefits be subject to seizure by legal process by any
creditor of such Participant or Beneficiary. Any attempt to effect such a
diversion or seizure shall be deemed null and void for all purposes hereunder to
the extent permitted by ERISA and the Code.
10.3    Insider Trading Policy
All Diversification Elections with respect to DSUs or other items of Equity
Compensation shall be subject to the Company’s insider trading policy and
procedures in effect from time to time, including those procedures applicable to
“insiders” under Section 16 of the Securities Exchange Act. Unless otherwise
allowed by the Plan Administrator, no Participant shall be permitted to make a
Diversification Election within six months of such Participant’s purchase of any
Shares.
10.4    Plan not Employment Contract
The Plan shall not be deemed to be a contract between the Company and any
Participant, or to be consideration or an inducement for the employment or
service of any Participant. No Participant in the Plan shall acquire any right
to be retained in the employment or service of the Company by virtue of the
Plan, nor upon such Participant’s dismissal or upon such Participant’s voluntary
termination of service shall such Participants have any right or interest in the
Plan other than as specifically provided herein.
10.5    Governing Law
This Plan shall be construed, administered and enforced according to the laws of
Delaware.
10.6    Construction
A pronoun or adjective in the masculine gender includes the feminine gender, and
the singular includes the plural, unless the context clearly indicates
otherwise.
10.7    Construction Consistent with Section 409A of the Code
The provisions of this Plan are intended to be construed and applied in a manner
consistent with compliance with Section 409A of the Code, where applicable, and
shall be construed and applied consistent with such intent. However, the Company
shall bear no responsibility for any determination by any other person or
persons that the arrangement or the administration thereof is subject to the tax
provisions of Section 409A of the Code.
10.8    Trust Fund


10

--------------------------------------------------------------------------------





EXHIBIT 10.2


The Company shall be responsible for the payment of all benefits provided under
the Plan. At its discretion, the Company may establish one or more trusts, with
such trustees as the Company may approve, for the purpose of providing for the
payment of such benefits. Such trust or trusts may be irrevocable, but the
assets thereof shall be subject to the claims of the Company’s creditors. To the
extent any benefits provided under the Plan are actually paid from any such
trust, the Company shall have no further obligation with respect thereto, but to
the extent not so paid, such benefits shall remain the obligation of, and shall
be paid by, the Company.
10.9    Overpayments
Any overpayments made under the Plan must be promptly returned to the Company.
The Plan Administrator and its agents are authorized to (a) recoup any
overpayments plus earnings or interest, and (b) offset any overpayments that are
not returned against other payment or benefits to which the recipient is or
becomes entitled.
ARTICLE XI - CLAIMS PROCEDURE
11.1    Filing of a Claim for Benefits
If a Participant or Beneficiary (the “Claimant”) believes that he or she is
entitled to benefits under the Plan that are not being paid, he or she shall
file a written claim therefore with the Plan Administrator.
11.2    Notification to Claimant of Decision
Within 90 days after receipt of a claim by the Plan Administrator (or within 180
days if special circumstances require an extension of time), the Plan
Administrator shall notify the Claimant in writing of the decision with regard
to the claim.
11.3    Extension of Time
In the event of such special circumstances requiring an extension of time, there
shall be furnished to the Claimant (prior to expiration of the initial 90-day
period) written notice of the extension, which notice shall set forth the
special circumstances and the date by which the decision shall be furnished. If
such claim shall be wholly or partially denied, notice thereof shall be in
writing and worded in a manner calculated to be understood by the Claimant, and
shall set forth: (i) the specific reason or reasons for the denial; (ii)
specific reference to pertinent provisions of the Plan on which the denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the procedure for review of
the denial and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action following an adverse
benefit determination on review.
11.4    Procedure for Appeal
Within 60 days following receipt by the Claimant of notice denying a claim, in
whole or in part, or, if such notice shall not be given, within 60 days
following the latest date on which such notice could have been timely given, the
Claimant may appeal denial of the claim by filing a written application for
review with the Plan Administrator. Following such request for review, the Plan
Administrator shall fully and fairly review the decision denying the claim.
Prior to the decision of the Plan Administrator, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.
11.5    Decision on Appeal
The decision on appeal of a claim denied in whole or in part by the Plan
Administrator shall be made in the following manner:


11

--------------------------------------------------------------------------------





EXHIBIT 10.2


(a)    Within 60 days following receipt by the Plan Administrator of the request
for appeal (or within 120 days if special circumstances require an extension of
time), the Plan Administrator shall notify the Claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension.
(b)    With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, and shall be
written in a manner calculated to be understood by the Claimant. The decision of
the Plan Administrator shall be final and conclusive.
11.6    Action by Authorized Representative of Claimant
All actions set forth in this Section to be taken by the Claimant may likewise
be taken by a representative of the Claimant duly authorized by the Claimant to
act in his or her behalf on such matters. The Plan Administrator may require
such evidence as either may reasonably deem necessary or advisable of the
authority to act of any such representative.
11.7    Exclusive Remedy
A Claimant must exhaust all procedures and remedies under this Section before
seeking any judicial review of any claim under the Plan. Following the
exhaustion of all administrative remedies hereunder, if a Claimant desires to
bring legal action, he or she must do so within one year after the final
adjudication by the Plan Administrator in accordance with this Section. A
Claimant is prohibited from presenting any evidence in a legal action concerning
the Plan that was not timely presented to the Plan Administrator as part of the
Plan’s administrative review process. Any such legal action shall further be
subject to the terms and conditions of the Equity Plan.








12